                         United States District Court
                                   for the
                         Southern District of Florida

Daniel Calderon a/k/a Rolando         )
Mendez, Plaintiff,                    )
                                      ) Civil Action No. 17-22869-Civ-Scola
v.
Springs Landscape & Maintenance,
Inc., and others, Defendants.

        Opinion Order Overruling Objection, Adopting Magistrate’s
     Report and Recommendations, and Dismissing Case With Prejudice
       Before the Court is an objection (the “Objection,” ECF No. 51) filed by
Plaintiff Daniel Calderon a/k/a/ Rolando Mendez (“Calderon”) to a report and
recommendation of Magistrate Judge Edwin G. Torres (the “R&R,” ECF No. 50)
on a motion to compel, approve and enforce settlement agreement and general
release (the “Motion,” ECF No. 46) filed by Defendants Springs Landscape &
Maintenance, Inc., Super Landscape & Maintenance, Inc. and Juan Carlos
Hervis (collectively, “Defendants”). Having considered the parties’ briefing and
the applicable law, the Objection (ECF No. 51) is overruled, the R&R (ECF No.
50) is adopted in full, and the Motion (ECF No. 46) granted in part and
denied in part for the reasons that follow.
     1. Factual Background
       Calderon filed this action on July 30, 2017, asserting one count under
the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., for unpaid
overtime wages. (ECF No. 1.) On May 18, 2018, a notice of settlement was filed
on the docket and the Court administratively closed the case and ordered the
parties to file a proposed settlement for the Court’s review by June 15, 2018.
(ECF Nos. 44, 45.) At some point thereafter, the Plaintiff apparently reneged on
his agreement, declined to sign the settlement papers, and decided he would
rather proceed to trial. So, on June 15, 2018, the Defendants filed the Motion
and requested the Court to compel, approve and enforce the parties’ settlement
agreement, arguing that a enforceable agreement was reached that bound the
Plaintiff regardless of whether he executed the actual settlement papers. (ECF
No. 46.) The Court referred the Motion to Judge Torres for a report and
recommendations. (ECF No. 47.)
       Judge Torres issued his R&R on August 9, 2018. (ECF No. 50.) In
recommending the Motion be granted in part and denied in part, Judge Torres
found there was no dispute that the “Plaintiff gave his attorney the express
authority to accept Defendants’ settlement offer,” which the Plaintiff’s counsel
did; and that settlement “offer was sufficiently definite on all material terms.”
(Id. at p. 7.) On that basis, and after a thorough review of Florida law, Judge
Torres found that the parties entered into a valid and binding settlement
agreement, which should be deemed signed by Calderon. (Id. at pp. 7-8.) The
R&R also recommends the Court deny the Defendants’ request for attorney’s
fees and costs. (Id. at p. 8.)
       Calderon timely objected to the R&R. (ECF No. 51.) The Objection does
not challenge Judge Torres’ finding that the parties reached a valid and binding
settlement agreement. Nor does Calderon object to the recommendation that
the agreement be deemed signed by Calderon. Rather, Calderon argues that the
settlement agreement was not inclusive of attorney’s fees and costs and that
Calderon’s counsel should be permitted to recover the same by separate
motion.
       The Defendants disagree. (ECF No. 52.) Specifically, the Defendants
direct the Court to the parties’ agreement which expressly agreed to the
settlement of this case for $5,000.00, inclusive of “Plaintiff’s claims for
damages and/or attorneys’ fees and costs in the Litigation.” (ECF No. 49 at p.
17.) That document also shows that Calderon’s counsel edited that section of
the settlement agreement to allocate $4,000.00 of the settlement sum to
himself as “full compensation” for his services in this case. (Id.)
2.    Legal Standard
       “In order to challenge the findings and recommendations of the
magistrate judge, a party must file written objections which shall specifically
identify the portions of the proposed findings and recommendation to which
objection is made and the specific basis for objection.” Macort v. Prem, Inc., 208
F. App’x 781, 783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822
(11th Cir. 1989) (alterations omitted). The objections must also present
“supporting legal authority.” Local Mag. J. R. 4(b). Once a district court
receives “objections meeting the specificity requirement set out above,” it must
“make a de novo determination of those portions of the report to which
objection is made and may accept, reject, or modify in whole or in part, the
findings or recommendations made by the magistrate judge.” Macort, 208 F.
App’x at 783–84 (quoting Heath, 863 F.2d at 822) (alterations omitted). To the
extent a party fails to object to parts of the magistrate judge’s report, those
portions are reviewed for clear error. Macort, 208 F. App’x at 784 (quoting
Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999)). A court, in its
discretion, need not consider arguments that were not, in the first instance,
presented to the magistrate judge. Williams v. McNeil, 557 F.3d 1287, 1291
(11th Cir. 2009).

3.    The Settlement Agreement is Inclusive of Attorneys’ Fees and Costs
       The Plaintiff did not object to Judge Torres’ finding that the parties’
settlement “agreement should be deemed signed by the Plaintiff.” (ECF No. 50
at p. 8.) Thus, the Court reviews that finding for clear error. Macort, 208 F.
App’x at 784. In the R&R, Judge Torres conducted a thorough review of Florida
law and found that a binding settlement was reached and that the parties’
agreement should be deemed signed by the Plaintiff. (ECF No. 50 at pp. 3-7.)
After independently reviewing that authority and the record in this case, the
Court completely agrees with Judge Torres and finds no clear error. As such,
the Plaintiff is deemed to have signed the parties’ settlement agreement, (ECF
No. 49 at pp. 16-19).
       As for the Objection, the Plaintiff’s argument that the settlement sum is
exclusive of attorney’s fees and costs is meritless. The parties’ agreement
expressly included attorney’s fees and costs in the $5,000 settlement sum.
Indeed, the Plaintiff’s counsel went so far as to allocate portions of that amount
to cover his expenses. Thus, the terms of the settlement agreement are clear:
Plaintiff’s counsel is entitled to $4,000 of the $5,000 settlement sum to cover
his attorney’s fees and costs, and no subsequent motion for attorney’s fees is
warranted or permitted. On that note, the Court further finds the parties’
settlement agreement (ECF No. 49 at pp. 16-19) to be fair and reasonable and
approves it accordingly.
       Finally, the Defendants did not timely object to Judge Torres’
recommendation that their request for attorney’s fees be denied. The Court
sees no clear error in Judge Torres’ recommendation and denies the
Defendants’ request for attorney’s fees accordingly.
4.    Conclusion
      In sum, the Court overrules the Plaintiff’s objection (ECF No. 51), adopts
in full the Report and Recommendation of Judge Torres (ECF No. 50), and
grants in part and denies in part the Defendants’ motion to compel, approve
and enforce settlement agreement and general release, (ECF No. 46). The
parties’ settlement agreement (ECF No. 49 at pp. 16-19) is deemed signed by
the parties, and is approved by the Court as fair and reasonable. The entry of
this order shall have res judicata effect for all claims that were or could have
been raised in this action. Further, this order shall supersede the requirement
for a signature on the general release included in the parties agreement. The
Defendants’ request for attorneys’ fees is denied.
      The Court dismisses this action with prejudice and directs the Clerk to
close this case. All pending motions, if any, are denied as moot.
        Done and ordered, in chambers, in Miami, Florida on December 10,
2018.



                                         Robert N. Scola, Jr.
                                         United States District Judge
